By the Court:
The condition of each of the two bonds by the executor is identical; the burden of the sureties the same, and their consequent liability inter sese to contribution clear. The complaint, therefore, though proceeding upon both bonds, was not open to the objection that several causes of action had been improperly united. Nor was there a misjoinder of parties defendant. The sureties who are sued, as observed already, though executing separate bonds, assumed a common burden, and as being sureties on separate instruments, may be properly joined as co-defendants in the action. (Code Civil Proc. Sec. 383.)
The judgment is reversed and cause remanded, with directions to overrule the demurrers of the defendants.